Carlisle, J.
Where, in a proceeding for compensation under the Occupational Diseases Act of 1946 (Ga. L. 1946, p. 103 et seq.; Code, Ann. Supp., § 114-801 et seq.), it is established by the evidence that the claimant is totally disabled within the meaning of Code (Ann. Supp.) *400§ 114-802 on account of an advanced stage of silicosis, but there is no evidence which authorizes a finding that the claimant had been injuriously exposed to the hazard of that disease subsequently to the effective date of the Occupational Diseases Act (April 30, 1946), an award granting compensation for disablement by silicosis is unauthorized, and the superior court in this case erred in affirming the award of the State Board of Workmen’s Compensation, which affirmed the award of the single director granting compensation. Code (Ann. Supp.), § 114-808; American Mutual Liability Ins. Co. v. Ellison, 80 Ga. App. 62 (55 S. E. 2d, 258).
Decided January 14, 1953.
Marshall, Greene, Baird & Neely, Matthews, Maddox & Bell, for plaintiffs in error.
Hicks & Culbert, contra.

Judgment reversed.


Gardner, P. J., and Townsend, J., concur.